UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . VISION GLOBAL SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 000-31104 20-8203420 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 20400 Stevens Creek Blvd., Suite 700 Cupertino, California 95014 (408) 873-0400 (Address of Principal Executive Office) (Zip Code) (408) 873-0400 (Registrant’s telephone number, including area code) Copies of all communications including all communications sent to the agent for service of process should be sent to: Blair Krueger, Esq., Attorney at Law The Krueger Group, LLP 7486 La Jolla Boulevard La Jolla, California 92037 Telephone: (858) 405-7385 E-mail: blair@thekruegergroup.com Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer Yes o No ¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes þ No o The number of shares outstanding of the registrant’s Common Stock on November8, 2012 was 75,493,885. VISION GLOBAL SOLUTIONS, INC. FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Item 1 Financial Statements. 4 (a) Condensed Balance Sheets as of September 30, 2012 (unaudited) and March 31, 2012 (audited) 4 (b) Condensed Statements of Operations for the Three and Six Months ended September 30, 2012 and 2011 (unaudited) 5 (c) Condensed Statements of Cash Flows for the Six Months ended September 30, 2012 and 2011 (unaudited) 6 (d) Notes to Condensed Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 10 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. Mine Safety Disclosures. 11 Item 5. Other Information. 11 Item 6. Exhibits. 11 SIGNATURES 12 2 SPECIAL NOTE REGARDING FORWARD—LOOKING STATEMENTS On one or more occasions, we may make forward-looking statements in this Quarterly Report on Form10-Q regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events. Words or phrases such as “anticipates,” “may,” “will,” “should,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “targets,” “will likely result,” “will continue” or similar expressions identify forward-looking statements. Readers are cautioned that these forward-looking statements are only predictions and are subject to risks, uncertainties, and assumptions that are difficult to predict, including those identified in other reports we file with the Securities and Exchange Commission (“SEC”), specifically the most recent Annual Report on Form10-K. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. However, your attention is directed to any further disclosures made on related subjects in our subsequent annual and periodic reports filed with the SEC on Forms 10-K, 10-Q and 8-K and Proxy Statements on Schedule 14A. Unless the context requires otherwise, references to “we,” “us,” “our,” the “Company” and “the Company” refer specifically to Vision Global Solutions, Inc. 3 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS. VISION GLOBAL SOLUTIONS, INC. CONDENSED BALANCE SHEETS September 30, March 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Advances payable - related party Line of credit - related party Total Current Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Series A Preferred Stock, $0.001 par value, 1,000,000 shares authorized, 0 shares issued and outstanding - - Blank Check Preferred Stock, $0.001 par value, 4,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, Class A, $0.001 par value, 200,000,000 shares authorized, 75,493,885 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the financial statements 4 VISION GLOBAL SOLUTIONS, INC. CONDENSED STATEMENTS OF OPERATIONS For The Three Months Ended September 30, For The Six Months Ended September 30, REVENUE $
